Citation Nr: 0111672	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  98-17 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1976, and from December 1990 to June 1991.  This 
appeal arises from rating decisions of the Department of 
Veterans Affairs (VA), Nashville, Tennessee, regional office 
(RO).  

In January 2001, a hearing was held in Nashville, Tennessee, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000).

At the hearing, the veteran withdrew all issues previously on 
appeal with the exception of his claim for service connection 
for post-traumatic stress disorder.  Thus, only that issue 
will be addressed by the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

At his hearing before the Board, the veteran submitted, with 
an accompanying waiver, a fee basis psychological evaluation, 
dated in January 2001, that contained a diagnosis of post-
traumatic stress disorder. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).

The veteran served in the Persian Gulf from January to June 
1991 with a military police company.  The copy of the 
veteran's DD-214 in the claims folder is barely legible, and 
it is not clear what his primary specialty was.  

In a written statement dated in December 1998 and in hearing 
testimony in January 2001, the veteran submitted details of 
claimed stressors.  He contended that his unit was camped near 
the Kohbor Tower Hotel on one of the first nights of the air 
war in January 1991 when during a Scud missile attack the 
veteran was unable to get his gas mask to work.  He also 
referred to a second, later Scud attack, during which he was 
trapped in his sleeping bag by a jammed zipper and was left 
behind as his comrades evacuated the area and went to a 
bunker.  

The RO has not attempted to verify the veteran's claimed 
stressors.  The Board notes on review of the veteran's 
discharge papers that he does not have any combat decorations.  
The current documentation does not show that the veteran was 
in combat; however, it does not rule out such a possibility 
either.  If he were not engaged in combat, verification of the 
veteran alleged inservice stressors is critical to his claim 
for service connection to provide credible supporting evidence 
that the claimed stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2000).  

The RO should contact the veteran and request any additional 
information that may be helpful in verifying his claimed 
stressors, including the names and addresses of anyone who 
witnessed any of the claimed events.  The RO should then 
summarize the veteran's claimed stressors (even if he 
provides no additional details) and contact the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) to 
attempt to verify the events.  If deemed appropriate, the 
veteran should then be scheduled for a VA psychiatric 
examination.  The background history which would be provided 
by verification of the inservice stressors alleged by the 
veteran is of particular importance to a psychiatrist 
examining him for post-traumatic stress disorder.  The United 
States Court of Veterans Appeals (Court) has held that, when 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
post-traumatic stress disorder due to service is present 
would be pointless.  Likewise, if the examiner renders a 
diagnosis of post-traumatic stress disorder that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the veteran and 
request any information that may be 
helpful in verifying his claimed 
stressors, including the names and 
addresses of anyone who witnessed any of 
the claimed events, and more precise dates 
and locations of the claimed Scud missile 
attacks.

3.  The RO should review the file, 
including the veteran's written statement 
dated in December 1998, the private 
psychological evaluation dated in January 
2001, and his hearing testimony before the 
Board in January 2001, and prepare a 
summary of all the veteran's claimed 
stressors.  The summary and all associated 
documents showing the units to which the 
veteran was assigned while in Southwest 
Asia should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  They should be requested to provide 
any information to show whether the 
veteran was engaged in combat with the 
enemy and to corroborate the veteran's 
alleged stressors.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
appellant ". . . engaged in combat with 
the enemy."  If it is determined that 
the veteran was not in combat, the 
stressors require corroboration.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
examined by a Board of two psychiatrists 
who have not previously examined him to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify, for the examiners, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  Each psychiatrist should 
conduct a separate examination with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If the examiners 
determine that the veteran has any 
psychiatric disorder in addition to post-
traumatic stress disorder, the examiners 
should determine the relationship of any 
such disorders among themselves 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of post-traumatic stress 
disorder is appropriate, the examiners 
should specify whether each alleged 
stressor found to be established for the 
record by the RO was sufficient to 
produce post-traumatic stress disorder; 
whether the remaining diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
the RO and found to be sufficient to 
produce post-traumatic stress disorder by 
the examiners.

If there are different psychiatric 
disorders other than post-traumatic 
stress disorder, the examiners should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.  If an acquired 
psychiatric disorder other than post-
traumatic stress disorder is diagnosed, 
the examiners should provide an opinion 
as to the likely onset of such 
disorder(s).

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTS, are to be 
accomplished.  The examiners should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The diagnosis should be in accordance 
with the fourth edition of American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-
IV).  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
the examination.  The examiners are 
specifically requested to review the 
January 2001 psychological report of the 
veteran.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000). 

7.  Following the above, the RO should 
readjudicate the claim for service 
connection for post-traumatic stress 
disorder.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




